           Case 4:20-cv-04129-HSG Document 39 Filed 12/16/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                              CASE No                        +6*
                       

                                 Plaintiff(s)
                                                              STIPULATION AND ORDER
 v.
                                                              SELECTING ADR PROCESS
                                                DQG
81,7('+($/7+&$5(,1685$1&(
&203$1<           'HIHQGDQW V

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
         Early Neutral Evaluation (ENE) (ADR L.R. 5)
         Mediation (ADR L.R. 6)
         Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
         Private ADR (specify process and provider)


The parties agree to hold the ADR session by:
         the presumptive deadline (90 days from the date of the order referring the case to ADR)
         other requested deadline:

 Date:
                                                              Attorney for Plaintiff
 Date:
                                                              Attorney for Defendant


 X    IT IS SO ORDERED.
      IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 12/16/2020
                                                              U.S. DISTRICT JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
